DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5-15, 17, 18 and 21-24 are pending of which claims 1, 9 and 12 are in independent form. 
	Claims 1-3, 5-15, 17, 18 and 21-24 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17, 18 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 10-14, 16-18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ; PAYAL et al. (US 20170243234 A1) [Bajaj] in view of Leal; Joao et al. (US 20180300315 A1) [Leal] in view of Das; Dipock et al. (US 11288319 B1) [Das].

Regarding claims 1, 13 and 21, Bajaj discloses, in a digital medium analytics environment, a method of onboarding web content by at least one computing device, the method comprising: identifying, by the at least one computing device, a web content variable included in web content (Various aspects of the present invention relate to automatically creating analytics tags for different object types of website objects in dynamic tag management ¶ [0006], [0009], [0011], [0012], [0015]-[0019], [0034]. Tags or CSS are considered content variables); 
determining, by the at least one computing device [using machine learning], semantic similarity of the web content variable with respect to a list of data elements of [a domain-specific template], data elements in the list of data elements involving metrics supported by an analytics system in a domain of the web content (Many websites track users' activities in order to measure website performance and improve users' experience. One method of tracking users' activities involves inserting analytics tags associated with website objects in web pages ¶ [0002]. The expansion objects are identified by a number of different methods either used independently or in combination, such as keyword processing, semantic similarity, identifying the user's tagging intent, and/or user actions in analytics ¶ [0019]. Semantic similarity identifies expansion objects that are semantically similar to the user input. For example, with the semantic similarity method, the dynamic tag management engine 104 uses a semantic tool to determine a similarity for an expansion object. For example, the word2vec tool can be used ¶ [0050], [0082]);
generating, by the at least one computing device, a recommendation identifying at least one data element from the list of data elements based on the determining (Thus, another embodiment of the present invention is a related object -suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging ¶ [0019], [0046]. Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system [Abstract]);
generating, by the at least one computing device, an analytics data generation module based on the mapping, the analytics data generation module configured to be embedded within the web content to generate analytics data for receipt by the analytics system via a network to track web content user interaction (Thus, another embodiment of the present invention is a related object -suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging ¶ [0019], [0046]. Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system [Abstract]. As used herein, the term "analytics tag" is used to refer to a snippet of code, such as Javascript code, that captures data on users' interactions with website objects and causes the collected data to be sent to a data collection server, such as a web analytics server ¶ [0021]. Based on the website object, an expansion object is identified and the computer automatically creates an analytics tag for the expansion object ¶ [0006], [0018], [0034], [0037], [0042], [0043]).
However Bajaj does not explicitly facilitate machine learning.
Leal discloses, machine learning (Disclosed herein are embodiments of systems, devices, and methods automated document analysis and processing using machine learning techniques [Abstract], [0007], [0043]. In some embodiments, a semantic topic model is created using one or more machine learning algorithms. In general, a semantic topic model is created using a topic modeling algorithm ¶ [0047], [0125]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Leal’s system would have allowed Bajaj to facilitate machine learning. The motivation to combine is apparent in the Bajaj's reference, because there a need to utilize specific combinations of machine learning and natural language processing techniques to optimize the results of classification, tagging, and matching operations.
However neither Bajaj nor Leal explicitly facilitate a domain-specific template; mapping, by the at least one computing device, the web content variable to the at least one data element based on the recommendation; based on rules specified by the domain-specific template.
Das discloses, domain-specific template (FIG. 21 illustrates how the request processing engine and the request generator of FIG. 9 translate an NL request to a domain-specific language (DSL) request and execute the DSL request, in accordance with example embodiments [col. 3, ll. 40-43].  Examples of information stored in the knowledge database 1970 include DSL-specific templates, an interaction history database, one or more data dependency models and a variety of machine-learning (ML) models, to name a few [col. 69, ll. 16-19]. Also see [col. 71, ll. 7-19], [col. 72, ll. 19-32], [col. 75, ll. 11-26]); 
mapping, by the at least one computing device, the web content variable to the at least one data element based on the recommendation (The intent database 2088 includes any number of predefined intents 2035, where each intent 2035 is semantically similar to any number of NL requests 2015 and, consequently, correlates to the meanings of the NL requests 2015. Importantly, the predefined intents 2035 are agnostic with respect to the DSLs 2072. Each of the DSL templates 2098 is associated with one or more intents 2035 and a particular DSL 2072. Although not shown in FIG. 20, in some embodiments and for each supported DSL, the knowledge database 1970 may include an intent mapping list that maps each of the predefined intents 2035 to a corresponding DSL template 2098 written in the DSL. The intent database 2088 and the DSL templates 2098 are described in greater detail in conjunction with FIGS. 21 and 22 [col. 72, ll. 19-32]. Also see [col. 75, ll. 11-26]); 
based on rules specified by the domain-specific template (FIG. 21 illustrates how the request processing engine and the request generator of FIG. 9 translate an NL request to a domain-specific language (DSL) request and execute the DSL request, in accordance with example embodiments [col. 3, ll. 40-43].  Examples of information stored in the knowledge database 1970 include DSL-specific templates, an interaction history database, one or more data dependency models and a variety of machine-learning (ML) models, to name a few [col. 69, ll. 16-19]. Also see [col. 71, ll. 7-19], [col. 72, ll. 19-32], [col. 75, ll. 11-26]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Das’ system would have allowed Bajaj and Leal to facilitate a domain-specific template; mapping, by the at least one computing device, the web content variable to the at least one data element based on the recommendation; based on rules specified by the domain-specific template. The motivation to combine is apparent in the Bajaj and Leal's reference, because there a need a more effective techniques for providing a NL interface for various underlying data sources via natural language applications.

Regarding claim 2, the combination of Bajaj, Leal and Das discloses, receiving, by the at least one computing device, data identifying a network address, via which, the web content is accessible and obtaining the web content from the network address (Bajaj: Based on the clickstream data, the dynamic tag management engine 104 determines useful insights as to the way website users interact with the website, such as, for example, that website users example product features before clicking the "add to cart" button, and the URL following a click on the "add to cart" button is the "pay" URL ¶ [0052]).

Regarding claims 4 and 16, (Canceled).

Regarding claims 5, 17 and 18, the combination of Bajaj, Leal and Das discloses, outputting an indication of the web content variable and the at least one data element for display in a user interface based on the recommendation; and receiving a user input, entered via the user interface, indicating that the web content variable corresponds to the at least one data element (Bajaj: The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user ¶ [0018]. Also see ¶ [0043]).

Regarding claim 6, the combination of Bajaj, Leal and Das discloses, wherein the recommendation includes a plurality of the data elements and the user input selects the at least one data element from the plurality of the data elements via the user interface (Bajaj: The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user ¶ [0018]. Also see ¶ [0043]. Thus, another embodiment of the present invention is a related object -suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging ¶ [0019], [0046]. Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system [Abstract]).

Regarding claims 7 and 22, the combination of Bajaj, Leal and Das discloses, generating a semantic representation of the web content variable; and generating a similarity score for the semantic representation with respect to semantic representations of the data elements (Bajaj: Thus, another embodiment of the present invention is a related object-suggestion feature that provides suggestions of similar or related website objects (i.e., expansion objects) for analytics tagging. The expansion objects are identified by a number of different methods either used independently or in combination, such as keyword processing, semantic similarity, identifying the user's tagging intent, and/or user actions in analytics. The disclosed tag management systems and methods provide expansion of the tagging domain by identifying some or all variations in object type for a website object via object-based analytics tagging and additional suggestions for expansion objects related to the website object ¶ [0019], [0048], [0050], [0055]. Also see claim 10).

Regarding claims 8 and 14, the combination of Bajaj, Leal and Das discloses, wherein the similarity score defines how close a vector of the semantic representation of the web content variable is to respective vectors of semantic representations of the data elements in a vector space implemented by a model trained using machine learning (Leal: In general, the method creates a semantic word model for a given document which comprises a vector space associated with a document. In some embodiments, the method utilizes n-gram based algorithms to generate the vector space. In one embodiment, the method utilizes neural network techniques (e.g., neural probabilistic language models) to generate the vector space. In some embodiments, the method creates a semantic word model using the word2vec algorithm and toolkit. In general, the method in step 106 computes each word form's semantic similarity taking into account the word form occurrences in input texts ¶ [0045], [0048], [0051], [0125], [0127]).  

Regarding claim 10, the combination of Bajaj, Leal and Das discloses, embedding the analytics data generation module as part of the web content (Bajaj: Disclosed are various embodiments for automatically creating on a computer analytics tags for different object types of website objects in web pages with analytics tracking capability in a dynamic tag management system. The computer automatically creates analytics tags for the website object corresponding to object types. Based on the website object, an expansion object is identified and the computer automatically creates an analytics tag for the expansion object [Abstract]. Also see ¶ [0006], [0015], [0018], [0028], [0034], [0042]).

Regarding claims 11 and 24, the combination of Bajaj, Leal and Das discloses, selecting a plurality of candidate web content variables from source code of the web content (Bajaj: The dynamic tag management system determines the best matches with the keywords for each object type of HTML element and automatically creates analytics tags for each HTML element. The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user. The user then selects the occurrences of the website object for which she wants to have an associated analytics tag via the dynamic tag management system user interface. Once the dynamic tag management system receives the user's selections, the tag management system inserts the selected tags for the associated occurrences of the website object in the website ¶ [0018]. This object identification technique is used in a system that provides a user interface allowing a website object to be selected for tagging and that automatically creates analytics tags for all types of the selected website object ¶ [0015], [0034], [0044]); 
removing one or more of the plurality of candidate web content variables based on a characteristic (Leal: In step 306, after identifying lexical patterns, the method removes all lexical patterns that correspond to tags in the tag hierarchy. In some embodiments, the method may additionally utilize a dictionary of synonyms to remove lexical patterns sufficiently similar to existing tags ¶ [0081]); 
converting at least one of the plurality of candidate web content variables to follow a semantic convention of at least one other of the plurality of candidate web content variables (Leal: In step 714, the method scores the semantic document models as well as the tags and parsing information associated with the corpus of documents and the received document ¶ [0128], [0129], [0161]); and 
selecting the candidate web content variable from the plurality of web content variables after the removing and the converting (Bajaj: The dynamic tag management system determines the best matches with the keywords for each object type of HTML element and automatically creates analytics tags for each HTML element. The determined object types for the multiple occurrences of the website object and their corresponding analytics tags are displayed for selection to the user. The user then selects the occurrences of the website object for which she wants to have an associated analytics tag via the dynamic tag management system user interface. Once the dynamic tag management system receives the user's selections, the tag management system inserts the selected tags for the associated occurrences of the website object in the website ¶ [0018]. This object identification technique is used in a system that provides a user interface allowing a website object to be selected for tagging and that automatically creates analytics tags for all types of the selected website object ¶ [0015], [0034], [0044]).

Regarding claim 12, the combination of Bajaj, Leal and Das discloses, the removing is based on the characteristic as including length or structure (Leal: In step 306, after identifying lexical patterns, the method removes all lexical patterns that correspond to tags in the tag hierarchy. In some embodiments, the method may additionally utilize a dictionary of synonyms to remove lexical patterns sufficiently similar to existing tags ¶ [0081]); and the converting includes converting the at least one of the plurality of candidate web content variables to have use of underscores, hyphens, or camel cases that is consistent with the at least one other of the plurality of candidate web content variables (Leal: In step 714, the method scores the semantic document models as well as the tags and parsing information associated with the corpus of documents and the received document ¶ [0128], [0129], [0161]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ; PAYAL et al. (US 20170243234 A1) [Bajaj] in view of Leal; Joao et al. (US 20180300315 A1) [Leal] in view of Das; Dipock et al. (US 11288319 B1) [Das] in view of Sen; Jaydeep et al. (US 20200073983 A1) [Sen].

Regarding claim 3, the combination of Bajaj, Leal and Das teaches all the element of claim 1.
However neither one of Bajaj, Leal or Das explicitly facilitates obtaining, by the at least one computing device, the domain- specific template from a plurality of domain-specific templates based on the domain of the web content.
Sen discloses, obtaining, by the at least one computing device, the domain- specific template from a plurality of domain-specific templates based on the domain of the web content (particular, system and methods are provided to implement natural language interfaces to databases (NLIDB) frameworks which are configured to apply intelligent reasoning over domain semantics to detect and generate nested queries across different domains without the need for domain specific training or utilizing domain-specific semantic templates for mapping a natural language query to a structured query [Abstract], [0013], [0035]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sen’s system would have allowed Bajaj, Leal and Das to facilitate obtaining, by the at least one computing device, the domain- specific template from a plurality of domain-specific templates based on the domain of the web content. The motivation to combine is apparent in the Bajaj, Leal and Das' reference, because there a need to improve generating nested queries from natural language queries.


Claims 9, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ; PAYAL et al. (US 20170243234 A1) [Bajaj] in view of Leal; Joao et al. (US 20180300315 A1) [Leal] in view of Das; Dipock et al. (US 11288319 B1) [Das] in view of Ozcaglar; Cagri et al. (US 20200402015 A1) [Ozcaglar].

Regarding claims 9, 15 and 23, the combination of Bajaj, Leal and Das teaches all the limitations of claims 8.
However neither one of Bajaj, Leal or Das explicitly facilitates wherein the similarity score is based on cosine similarity.
Ozcaglar discloses, wherein the similarity score is based on cosine similarity (Match features 224 include measures of semantic similarity between bag-of-words representations 220 of a given recruiting entity and a corresponding candidate. For example, match features 224 include a cosine similarity and a Jensen-Shannon (JS) divergence between an embedding of a recruiter's past searches and an embedding of each candidate's profile attributes. Match features 224 also include a cosine similarity and JS-divergence between an embedding of a recruiting contract's past searches and the embedding of each candidate's profile attributes. As a result, feature-processing apparatus 204 generates four match features 224 (i.e., recruiter-candidate cosine similarity, recruiter-candidate JS divergence, contract-candidate cosine similarity, contract-candidate JS divergence) for each candidate that matches parameters 230 of the search associated with a given recruiter and recruiting contract ¶ [0068], [0088]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ozcaglar’s system would have Bajaj, Leal and Das to facilitate wherein the similarity score is based on cosine similarity. The motivation to combine is apparent in the Bajaj, Leal and Das' reference, because there a need to improve techniques for generating search results. More specifically, the disclosed embodiments relate to contextual search ranking using entity topic representations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/2/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154